Appeal, insofar as taken from that portion of the Appellate Division order which dismissed plaintiffs’ appeal from Supreme Court’s March 11, 1992 subpoena order, dismissed, without costs, upon the Court’s own motion, upon the ground that that part of the order appealed from does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as dismissed plaintiffs’ appeal from Supreme Court’s March 11, 1992 subpoena order, dismissed upon the ground that that portion of the Appellate Division order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.